                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




KEVIN WAYNE DICKSON,                      )
(TDCJ No. 1946777),                       )            CIVIL ACTION NO.
                                          )
            Petitioner,                   )            3:18-CV-1668-G (BN)
                                          )
VS.                                       )
                                          )
LORIE DAVIS, Director                     )
Texas Department of Criminal Justice,     )
Correctional Institutions Division,       )
                                          )
            Respondent.                   )




          ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE
        JUDGE, AND DENYING A CERTIFICATE OF APPEALABILITY

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions and recommendation of the

United States Magistrate Judge.

      It is therefore ORDERED that the petition for habeas corpus relief pursuant

to 28 U.S.C. § 2254 is DENIED.
      Considering the record in this case and pursuant to Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings,

and 28 U.S.C. § 2253(c), the court DENIES a certificate of appealability. The court

adopts and incorporates by reference the magistrate judge’s findings, conclusions and

recommendation filed in this case in support of its finding that the petitioner has

failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find

“it debatable whether the petition states a valid claim of the denial of a constitutional

right” and “debatable whether [this Court] was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000).*


      *
              Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended
effective on December 1, 2009, reads as follows:

                    (a) Certificate of Appealability. The
                    district court must issue or deny a certificate
                    of appealability when it enters a final order
                    adverse to the applicant. Before entering the
                    final order, the court may direct the parties to
                    submit arguments on whether a certificate
                    should issue. If the court issues a certificate,
                    the court must state the specific issue or
                    issues that satisfy the showing required by 28
                    U.S.C. § 2253(c)(2). If the court denies a
                    certificate, the parties may not appeal the
                    denial but may seek a certificate from the
                    court of appeals under Federal Rule of
                    Appellate Procedure 22. A motion to
                    reconsider a denial does not extend the time
                                                                           (continued...)

                                          -2-
      In the event, the petitioner will file a notice of appeal, the court notes that

      ( )       the petitioner will proceed in forma pauperis on appeal.

      (X)       the petitioner will need to pay the $505.00 appellate filing
                fee or submit a motion to proceed in forma pauperis.

      SO ORDERED.

April 22, 2019.




                                           ___________________________________
                                           A. JOE FISH
                                           Senior United States District Judge




      *
          (...continued)
                       to appeal.

                      (b) Time to Appeal. Federal Rule of
                      Appellate Procedure 4(a) governs the time to
                      appeal an order entered under these rules. A
                      timely notice of appeal must be filed even if
                      the district court issues a certificate of
                      appealability.

                                            -3-
